DETAILED ACTION
Re Application No. 16/597327, this action responds to the amended claims dated 01/25/2021.
At this point, claims 1, 4, 7-11, 14-15, and 17-18 have been amended.  Claim 6 has been cancelled.  Claims 1-5 and 7-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes Applicant’s amended claims dated 01/25/2021; in view of the amendments, Examiner’s prior rejection of claim 9 under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.
Claims 1, 11, and 15 recite the limitation “the sub-superblock” (e.g. claim 1, line 10).  There is insufficient antecedent basis for this limitation in the claim, as there are first and second sub-superblocks; accordingly, it is unclear which one is “the” sub-superblock that is being referred to.
Claims 1, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the full superblock includes no sub-superblock” (e.g. claim 1, lines 3-4) is indefinite, as Applicant has defined “sub-superblock” to be “one or more blocks” (e.g. claim 1, line 10); accordingly, it is unclear how the full superblock could include no sub-
Re claims 2-5, 7-10, 12-14, and 16-18 are rejected as dependent upon one of claims 1, 11, and 15, respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Padilla (US 2018/0374549 A1) in view of Sato et al (US 2015/50380097 A1).

Re claim 1, Padilla discloses the following:
A memory device comprising a plurality of superblocks including a full superblock and a non-full superblock, wherein the full superblock includes no sub-superblock and the non-full superblock comprises first and second sub-superblocks; and (Fig. 6, superblocks SB0-SBy-1; p. 7, ¶ 44). This limitation is indefinite, as noted above.  Examiner interprets it to mean that there are a plurality of superblocks, and the superblocks can be either referenced as a whole (i.e. a full superblock) or the blocks/sub-superblocks (sub-superblocks) inside the superblocks can be referenced separately (non-full superblock).  The memory comprises a plurality of superblocks (Fig. 6).  The superblocks can be tracked as a whole (full superblock) (i.e. superblock 602).  Alternately, superblocks can be tracked by sub-superblock components, such as individual blocks (601) or sub-superblocks (604) (p. 7, ¶ 44).  The individual blocks or sub-superblocks are “sub-superblocks”.  For each superblock containing a block or sub-superblock (first sub-superblock), the remainder of the superblock contains at least one additional block or sub-superblock (second sub-superblock)
a controller suitable for controlling the memory device, wherein the controller comprises a processor (Fig. 1, memory controller 106, processor 130; Abstract).  The controller contains a processor (Fig. 1), and controls both memory 132 and main memory 102;
suitable for controlling the memory device to write data […] to the first and second sub-superblocks of the non-full superblock (p. 3, ¶ 20).  The memory controller writes data to groups of memory blocks (i.e. first and second sub-superblocks);
wherein the sub-superblock comprises one or more blocks in the non-full superblock (Fig. 4).  As previously noted, it is not clear which sub-superblock is being referred to.  Nonetheless, Padilla discloses superblocks being tracked at the sub-superblock level (non-full superblock) containing sub-superblock units including a single block (601) or a plurality of blocks (604).

Padilla does not explicitly disclose data having different attributes, and does not explicitly disclose writing in parallel.

Sato discloses controlling the memory device to write data having different attributes to the first and second sub-superblocks of the non-full superblock in parallel (Fig. 17; p. 10, ¶ 202-205).  The memory device writes data and metadata (data having different attributes) to different planes and blocks (first and second sub-superblocks) in parallel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the parallel writing of user data and metadata of Sato into the superblock writing of Padilla, because Sato suggests that implementing parallel writing of user data and metadata would improve throughput (p. 10, ¶ 207).

Re claim 2, Padilla and Sato disclose the system of claim 1, and Padilla further discloses that the controller comprises a host interface suitable for receiving a write request and user data from the host and (Fig. 1; p. 3, ¶ 21).  The controller receives a write request along with data to be written (user data) from the host.

Sato further discloses the following:
wherein the processor is suitable for generating metadata associated with the user data (p. 10, ¶ 196).  The controller (processor) creates metadata associated with the user data, and stores is in a separate block;
and controlling the memory device to write the user data to the first sub-superblock and write the metadata to the second sub-superblock [..] in parallel (p. 10, ¶ 202-205).  The user data is written to one block (first sub-superblock), and the metadata is written to another (second sub-superblock).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the parallel writing of user data and metadata of Sato into the superblock writing of Padilla, because Sato suggests that implementing parallel writing of user data and metadata would improve throughput (p. 10, ¶ 207).


the controller further comprises a host interface suitable for receiving a write request and user data from the host; and (Fig. 1; p. 3, ¶ 21).  The memory controller receives read/write commands and data from a host application (host) through an interface (host interface);
wherein the processor is further suitable for […] controlling the memory device to write the user data to the full superblock (col. 5, lines 21-39).  The controller (processor) is suitable for receiving a write request, and writing the data to the superblock (full superblock).

Sato further discloses generating first metadata and second metadata associated with the user data and for controlling the memory device to write the user data to the full superblock, write the first metadata to the first sub-superblock, and write the second metadata to the second sub-superblock in parallel (Fig. 17; p. 10, ¶ 202-205).  The controller writes user data, metadata A (first metadata), and metadata B (second metadata) across multiple planes in parallel.  The metadata is generated for managing user data, so it is associated with the user data.  While Sato does not explicitly disclose “superblocks”, it does disclose storing multiple instances of user data and metadata spread across multiple planes of memory blocks; accordingly, if this were integrated into the superblock system of Padilla, it would result in the user data and metadata being similarly spread across the planes of the superblock/sub-superblock structure of Padilla.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the parallel writing of user data and metadata of Sato into the superblock writing of Padilla, because Sato suggests that implementing parallel writing of user data and metadata would improve throughput (p. 10, ¶ 207).

Re claim 11, Padilla discloses the following:
An operation method of a memory system including a memory device comprising a plurality of superblocks including a full superblock and a non-full superblock, wherein the full superblock includes no sub-superblock and the non-full superblock comprises first and second sub-superblocks, the operation method comprising: (Fig. 6, superblocks SB0-SBy-1; p. 7, ¶ 44). This limitation is indefinite, as noted above.  Examiner interprets it to mean that there are a plurality of superblocks, and the superblocks can be either referenced as a whole (i.e. a full superblock) or the blocks/sub-superblocks (sub-superblocks) inside the superblocks can be referenced separately (non-full superblock).  The memory comprises a plurality of superblocks (Fig. 6).  The superblocks can be tracked as a whole (full superblock) (i.e. superblock 602).  Alternately, superblocks can be tracked by sub-superblock components, such as individual blocks (601) or sub-superblocks (604) (p. 7, ¶ 44).  The individual blocks or sub-superblocks are “sub-superblocks”.  For each superblock containing a block or sub-superblock (first sub-superblock), the remainder of the superblock contains at least one additional block or sub-superblock (second sub-superblock)
receiving a write request and user data from a host (Fig. 1; p. 3, ¶ 21).  The host sends a write command to write information (user data);
writing the user data to the first sub-superblock of the non-full superblock; and (p. 4, ¶ 20).  The memory controller writes data to groups of memory blocks (including a first sub-superblock) of a superblock (non-full superblock);
writing the [data] to the second sub-superblock of the non-full superblock (p. 3, ¶ 20).  The memory controller writes data to groups of memory blocks (including the second sub-superblock);
wherein the sub-superblock comprises one or more blocks in the non-full superblock (Fig. 4).  As previously noted, it is not clear which sub-superblock is being referred to.  Nonetheless, Padilla discloses superblocks being tracked at the sub-superblock level (non-full superblock) containing sub-superblock units including a single block (601) or a plurality of blocks (604).

Padilla does not explicitly disclose writing user data and metadata in parallel.

Sato discloses the following:
generating metadata associated with the user data (p. 10, ¶ 196).  The controller (processor) creates metadata associated with the user data, and stores is in a separate block;
writing the user data to the first sub-superblock […]; and writing the metadata to the second sub-superblock […], wherein the user data and the metadata are written in parallel (p. 10, ¶ 202-205).  The user data is written to one block (first sub-superblock), and the metadata is written to another (second sub-superblock).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the parallel writing of user data and metadata of Sato into the superblock writing of Padilla, because Sato suggests that implementing parallel writing of user data and metadata would improve throughput (p. 10, ¶ 207).

Re claim 15, Padilla discloses the following:
An operation method of a memory system including a memory device comprising a plurality of superblocks, wherein each of the superblocks handled as a full superblock including no sub-superblock or non-full superblock comprising first and second sub-superblocks, the operation method comprising: (Fig. 6, superblocks SB0-SBy-1; p. 7, ¶ 44). This limitation is indefinite, as noted above.  Examiner interprets it to mean that there are a plurality of superblocks, and the superblocks can be either referenced as a whole (i.e. a full superblock) or the blocks/sub-superblocks (sub-superblocks) inside the superblocks can be referenced separately (non-full superblock).  The memory comprises a plurality of superblocks (Fig. 6).  The superblocks can be tracked as a whole (full superblock) (i.e. superblock 602).  Alternately, superblocks can be tracked by sub-superblock components, such as individual blocks (601) or sub-superblocks (604) (p. 7, ¶ 44).  The individual blocks or sub-superblocks are “sub-superblocks”.  For each superblock containing a block or sub-superblock (first sub-superblock), the remainder of the superblock contains at least one additional block or sub-superblock (second sub-superblock)
receiving a write request and user data from a host (Fig. 1; p. 3, ¶ 21).  The host sends a write command to write information (user data);
writing […] the user data to the full superblock, the first [data] to the first sub-superblock of the non-full superblock, and the second [data] to the second sub-superblock of the non-full superblock (p. 3, ¶ 20).  The memory controller writes data to groups of memory blocks, including full superblocks as well as sub-superblock units such as blocks or sub-superblocks;
wherein the sub-superblock comprises one or more blocks in the non-full superblock (Fig. 4).  As previously noted, it is not clear which sub-superblock is being referred to.  Nonetheless, Padilla discloses superblocks being tracked at the sub-superblock level (non-full superblock) containing sub-superblock units including a single block (601) or a plurality of blocks (604).

Padilla does not explicitly disclose writing user data and metadata in parallel.

Sato discloses generating first metadata and second metadata, which are associated with the user data; and writing, in parallel, the user data to the full superblock, the first metadata to the first sub-superblock […], and the second metadata to the second sub-superblock […] (Fig. 17; p. 10, ¶ 202-205).  The controller writes user data, metadata A (first metadata), and metadata B (second metadata) across multiple planes in parallel.  The metadata is generated for managing user data, so it is associated with the user data.  While Sato does not explicitly disclose “superblocks”, it does disclose storing multiple instances of user data and metadata spread across multiple planes of memory blocks; accordingly, if this were integrated into the superblock system of Padilla, it would result in the user data and metadata being similarly spread across the planes of the superblock/sub-superblock structure of Padilla.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the parallel writing of user data and metadata of Sato into the superblock writing of Padilla, because Sato suggests that implementing parallel writing of user data and metadata would improve throughput (p. 10, ¶ 207).

Claims 3-5, 8-10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Padilla in view of Sato, further in view of Srinivasan et al (US 2018/0301193 A1).

Re claim 3, Padilla and Sato disclose the system of claim 2, and Padilla further discloses that the controller further comprises a memory suitable for storing a sub-superblock table [p. 4, ¶ 28].

However, Padilla and Sato do not explicitly disclose a sub-superblock table including information for dividing each of the plurality of superblocks into the first and second sub-superblocks based on planes.

Srinivasan discloses a memory suitable for storing a sub-superblock table including information for dividing each of the plurality of superblocks into the first and second sub-superblocks based on planes (Figs. 4-5; p. 1, ¶ 10).  Tables 4-5 (sub-superblock table) include information about superblock, as well as their sub-blocks, divided by planes.  Furthermore, the tables are “maintained internal to the multiplane memory device” (p. 1, ¶ 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock based on planes, and Sato discloses a mapping table; this combination is ready for the improvement of using a superblock mapping table to track memory allocation.  Srinivasan discloses a sub-superblock mapping table which is applicable to the memory superblock system of Padilla (combined with Sato).  It would have been obvious to one having ordinary skill in the art to integrate the mapping table of Srinivasan into the memory system of Padilla (combined with Sato), because it would yield the predictable result of providing mapping information for memory block allocations in the system.

Re claim 4, Padilla, Sato, and Srinivasan disclose the system of claim 3, and Srinivasan further discloses that the memory is further suitable for storing a superblock table including information on memory blocks constituting a superblock for respective planes (Figs. 4-5; p. 1, ¶ 10).  See claim 3 above.  The tables store data about both superblocks and individual blocks divided by planes; accordingly, the tables can be considered both “superblock tables” and “sub-superblock tables”.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock based on planes, and Sato discloses a mapping table; this combination is ready for the improvement of using a superblock mapping table to track memory allocation.  Srinivasan discloses a sub-superblock mapping table which is applicable to the memory superblock system of Padilla (combined with Sato).  It would have been obvious to one having ordinary skill in the art to integrate the mapping table of Srinivasan into the 

Re claim 5, Padilla, Sato, and Srinivasan disclose the system of claim 4, and Padilla further discloses that the processor provides write commands to planes corresponding to memory blocks constituting the first and second sub-superblocks, respectively […] and controls the memory device to write the […] data […] (Fig. 6; p. 3, ¶ 19-20).  The controller sends write commands to groups of memory locations (first and second sub-superblocks) (p. 3, ¶ 19-20).  The memory locations are divided into planes (Fig. 6); accordingly, the write commands are provided to planes corresponding to memory blocks.

Sato discloses to write the user data and the metadata in parallel (Fig. 17; p. 10, ¶ 202-205).  User data and metadata are written to respective blocks in parallel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the parallel writing of user data and metadata of Sato into the superblock writing of Padilla, because Sato suggests that implementing parallel writing of user data and metadata would improve throughput (p. 10, ¶ 207).

Srinivasan discloses referring to the superblock table and the sub-superblock table (Figs. 4-5; p. 5, ¶ 47).  The system controller accesses memory for write commands using the tables (superblock/sub-superblock tables).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock based on planes, and Sato discloses a mapping table; this combination is ready for the 

Re claim 8, Padilla and Sato disclose the system of claim 7, and Padilla further discloses a table (sub-superblock table) (p. 4, ¶ 28); however, Padilla and Sato do not explicitly disclose the specifically claimed details of the sub-superblock table.

Srinivasan discloses that the controller further comprises a memory suitable for storing a sub-superblock table including information for handling each of the plurality of superblocks as the full superblock or the non-full superblock based on planes and identifiers of the superblocks (Figs. 4-5; p. 1, ¶ 10; p. 5, ¶ 47-48).  The controller uses the tables (sub-superblock table) to perform write commands; these tables provide correspondence between entire superblocks and individual blocks divided by planes; accordingly, they contain information for handling full superblocks, or for handling individual blocks (non-full superblocks) based on planes and identifiers (Figs. 4-5; p. 5, ¶ 47-48).  The tables are maintained in memory (p. 1, ¶ 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock based on planes, and Sato discloses a mapping table; this combination is ready for the improvement of using a superblock mapping table to track memory allocation.  Srinivasan discloses a sub-superblock mapping table which is applicable to the memory superblock system of Padilla (combined with Sato).  It would have been obvious to one having ordinary skill in the art to integrate the mapping table of Srinivasan into the 

Re claim 9, Padilla, Sato, and Srinivasan disclose the system of claim 8, and Srinivasan further discloses that the memory is further suitable for storing a superblock table including information on memory blocks constituting a superblock for respective planes (Figs. 4-5; p. 1, ¶ 10; p. 5, ¶ 47-48).  The table (superblock table) stores information on memory superblocks (Figs. 4-5), which are divided into planes (p. 5, ¶ 47-48); said tables are maintained in memory (p. 1, ¶ 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock based on planes, and Sato discloses a mapping table; this combination is ready for the improvement of using a superblock mapping table to track memory allocation.  Srinivasan discloses a sub-superblock mapping table which is applicable to the memory superblock system of Padilla (combined with Sato).  It would have been obvious to one having ordinary skill in the art to integrate the mapping table of Srinivasan into the memory system of Padilla (combined with Sato), because it would yield the predictable result of providing mapping information for memory block allocations in the system.

Re claim 10, Padilla, Sato, and Srinivasan disclose the system of claim 9, and Padilla further discloses that the processor is further suitable for providing write commands to planes corresponding to memory blocks constituting the full superblock and the non-full superblock, respectively […] and for controlling the memory device to write the user data to the full superblock […] (Fig. 6; p. 3, ¶ 19-20).  The controller sends write commands to groups of memory locations (first and second sub-superblocks) (p. 3, ¶ 19-20).  The memory locations are divided into planes (Fig. 6); accordingly, the write commands are provided to planes corresponding to memory blocks.


Sato discloses controlling the memory device to write the user data to the full superblock, write the first metadata to the first sub-superblock […], and write the second metadata to the second sub-superblock […] in parallel (Fig. 17; p. 10, ¶ 202-205).  The controller writes user data, metadata A (first metadata), and metadata B (second metadata) across multiple planes in parallel.  The metadata is generated for managing user data, so it is associated with the user data.  While Sato does not explicitly disclose “superblocks”, it does disclose storing multiple instances of user data and metadata spread across multiple planes of memory blocks; accordingly, if this were integrated into the superblock system of Padilla, it would result in the user data and metadata being similarly spread across the planes of the superblock/sub-superblock structure of Padilla.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the parallel writing of user data and metadata of Sato into the superblock writing of Padilla (combined with Srinivasan), because Sato suggests that implementing parallel writing of user data and metadata would improve throughput (p. 10, ¶ 207).

Srinivasan further discloses that the processor is further suitable for providing write commands to planes corresponding to memory blocks constituting the full superblock and the non-full superblock, respectively, by referring to the sub-superblock table and the superblock table (Figs. 4-5; p. 5, ¶ 47-48).  The system controller accesses memory for write commands using the tables (superblock/sub-superblock tables) to the superblocks (full and non-full superblocks) which are divided into planes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock 

Re claim 12, Padilla and Sato disclose the method of claim 11, and Padilla further discloses selecting a first sub-superblock and a second sub-superblock; providing write commands to planes corresponding to memory blocks constituting the first and second sub-superblocks, respectively […] and writing the user data and the […] data (Fig. 6; p. 3, ¶ 19-20).  The controller sends write commands to groups of memory locations (first and second sub-superblocks) (p. 3, ¶ 19-20).  The memory locations are divided into planes (Fig. 6); accordingly, the write commands are provided to planes corresponding to memory blocks.

Sato discloses the following: 
writing the user data to the first sub-superblock and writing the metadata to the second sub-superblock in parallel comprises (p. 10, ¶ 202-205).  User data and metadata are written to respective blocks in parallel;
writing the user data and the metadata such that at least a portion of the user data is written at the same time as the metadata is being written (p. 10, ¶ 202-207).  The user data and metadata are written in parallel, meaning that they are written at the same time, so at least a portion of the user data overlaps with at least a portion of the metadata.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the parallel writing of user data and metadata of Sato into the superblock writing of Padilla, because Sato suggests 

Padilla and Sato do not specifically disclose superblock/sub-superblock tables.

Srinivasan discloses referring to the superblock table and the sub-superblock table (Figs. 4-5; p. 5, ¶ 47).  The system controller accesses memory for write commands using the tables (superblock/sub-superblock tables).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock based on planes, and Sato discloses a mapping table; this combination is ready for the improvement of using a superblock mapping table to track memory allocation.  Srinivasan discloses a sub-superblock mapping table which is applicable to the memory superblock system of Padilla (combined with Sato).  It would have been obvious to one having ordinary skill in the art to integrate the mapping table of Srinivasan into the memory system of Padilla (combined with Sato), because it would yield the predictable result of providing mapping information for memory block allocations in the system.

Re claim 13, Padilla Sato, and Srivanasan disclose the method of claim 12, and Srinivasan further discloses that the sub-superblock table comprises information for dividing each of the plurality of superblocks into the first and second sub-superblocks based on planes (Figs. 4-5; p. 1, ¶ 10).  Tables 4-5 (sub-superblock table) include information about superblock, as well as their sub-blocks, divided by planes.  Furthermore, the tables are “maintained internal to the multiplane memory device” (p. 1, ¶ 10).



Re claim 14, Padilla, Sato, and Srinivasan disclose the method of claim 12, and Srinivasan further discloses that the superblock table comprises information on memory blocks constituting a superblock for respective planes (Figs. 4-5; p. 1, ¶ 10).  The table (superblock table) stores information on memory superblocks (Figs. 4-5); said tables are maintained in memory (p. 1, ¶ 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock based on planes, and Sato discloses a mapping table; this combination is ready for the improvement of using a superblock mapping table to track memory allocation.  Srinivasan discloses a sub-superblock mapping table which is applicable to the memory superblock system of Padilla (combined with Sato).  It would have been obvious to one having ordinary skill in the art to integrate the mapping table of Srinivasan into the memory system of Padilla (combined with Sato), because it would yield the predictable result of providing mapping information for memory block allocations in the system.

Re claim 16, Padilla and Sato disclose the method of claim 15, and Padilla further discloses the following:
selecting the full superblock and the first and second sub-superblocks (p. 3, ¶ 20-21).  The controller selects various regions of memory containing various superblocks (full superblock and non-full (which includes first and second sub-superblocks);
providing write commands to planes corresponding to memory blocks constituting the full superblock and the first and second sub-superblocks, respectively […] and for controlling the memory device to write the user data […] (Fig. 6; p. 3, ¶ 20-21).  The write commands are provided to the memory and addressed to the various regions (full superblock/non-full superblock containing a first and second sub-superblock).  The commands control the memory to write the user data (p. 3, ¶ 20-21).  The commands are directed to superblocks, which contain planes; accordingly, write commands are provided to planes (Fig. 6);
writing, by the planes, the user data […] in response to the write commands (Fig. 6; col. 5, lines 21-39).  The data is written in response to the write commands, and is written into planes.

Sato discloses that writing, in parallel, the user data to the [block], the first metadata to the first sub-superblock, and the second metadata to the second sub-superblock in parallel comprises […] writing, by the planes, the user data and the first and second metadata in response to the write commands (Fig. 17; p. 10, ¶ 202-205).  The controller writes user data, metadata A (first metadata), and metadata B (second metadata) across multiple planes in parallel.  The metadata is generated for managing user data, so it is associated with the user data.  While Sato does not explicitly disclose “superblocks”, it does disclose storing multiple instances of user data and metadata spread across multiple planes of memory blocks; accordingly, if this were integrated into the superblock system of Padilla, it would result in the user data and metadata being similarly spread across the planes of the superblock/sub-superblock structure of Padilla.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the parallel writing of user data and metadata of Sato into the superblock writing of Padilla, because Sato suggests that implementing parallel writing of user data and metadata would improve throughput (p. 10, ¶ 207).

Padilla and Sato do not specifically disclose superblock/sub-superblock tables.

Srinivasan discloses that the processor is further suitable for providing write commands to planes corresponding to memory blocks constituting the full superblock and the first and second sub-superblocks, respectively, by referring to the sub-superblock table and the superblock table (Figs. 4-5; p. 5, ¶ 47-48).  The system controller accesses memory for write commands using the tables (superblock/sub-superblock tables); the superblocks are divided into planes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock based on planes, and Sato discloses a mapping table; this combination is ready for the improvement of using a superblock mapping table to track memory allocation.  Srinivasan discloses a sub-superblock mapping table which is applicable to the memory superblock system of Padilla (combined with Sato).  It would have been obvious to one having ordinary skill in the art to integrate the mapping table of Srinivasan into the memory system of Padilla (combined with Sato), because it would yield the predictable result of providing mapping information for memory block allocations in the system.

Re claim 17, Padilla, Sato, and Srinivasan disclose the method of claim 16, and Srinivasan further discloses that the sub-superblock table comprises information for The controller uses the tables (sub-superblock table) to perform write commands; these tables provide correspondence between entire superblocks and individual blocks divided by planes; accordingly, they contain information for handling full superblocks, or for handling individual blocks (non-full superblocks) based on planes and identifiers (Figs. 4-5; p. 5, ¶ 47-48).  The tables are maintained in memory (p. 1, ¶ 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Padilla discloses a superblock system of dividing a superblock based on planes, and Sato discloses a mapping table; this combination is ready for the improvement of using a superblock mapping table to track memory allocation.  Srinivasan discloses a sub-superblock mapping table which is applicable to the memory superblock system of Padilla (combined with Sato).  It would have been obvious to one having ordinary skill in the art to integrate the mapping table of Srinivasan into the memory system of Padilla (combined with Sato), because it would yield the predictable result of providing mapping information for memory block allocations in the system.

Re claim 18, Padilla, Sato, and Srinivasan disclose the method of claim 16, and Srinivasan further discloses that the superblock table comprises information on memory blocks constituting the superblock for respective planes (Figs. 4-5; p. 1, ¶ 10).  The table (superblock table) stores information on memory superblocks (Figs. 4-5); said tables are maintained in memory (p. 1, ¶ 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the sub-superblock tables of Srinivasan into the superblock system of Padilla combined with Sato, because it would be applying a known technique to a known device ready for improvement to yield 

 ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-5 and 7-18 filed 01/25/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING 35 USC § 112(b) REJECTIONS
Re claim 9, Applicant argues that the amended claims dated 01/25/2021 are sufficient to overcome Examiner’s rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered, and is deemed persuasive; accordingly, Examiner’s rejection of claim 9 under 35 USC § 112(b) has been withdrawn.  However, it is noted that newly amended limitations in claims 1, 11, and 15 have been rejected under 35 USC § 112(b) (see Examiner’s rejection above).

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 
Re claims 1, 11, and 15, Applicant argues that the claims are not obvious over Weiler in view of Sato, for 2 reasons.

First, Applicant argues that Weiler and Sato do not disclose a plurality of superblocks including full superblock and a non-full superblock, wherein the full superblock includes no sub-superblock and the non-full superblock comprises first and second sub-superblocks […] wherein the sub-superblock comprises one or more blocks in the non-full superblock.  In response, Applicant’s first argument has been fully considered, but is moot in view of new grounds for rejection, for 2 reasons.  First, as noted above, the limitation “the full superblock includes no sub-superblock” is indefinite, since sub-superblock is defined as “one or more blocks”; accordingly, it is unclear how a superblock can contain zero blocks.  Second, Examiner has provided the new Padilla reference, which discloses that blocks can be accessed as a whole (full superblock), or can be accessed according to sub-portions of the superblock, such as individual blocks or sub-superblock groups (Fig. 6, superblocks SB0-SBy-1; p. 7, ¶ 44).

Second, Applicant argues that “Applicant’s invention can improve the parallel processing performance of a memory device using the sub-superblocks of a non-full superblock”.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Applicant’s argument that “using the full superblock improves the performance of the memory device, and applying the sub-blocks in the non-full superblock further enhances parallel processing to the sub-superblocks on the different planes in the non-full superblock” is not deemed persuasive; Applicant’s  argued “improvement” is an advantage of parallelization, not a unique advantage of the superblock structure.  Examiner has cited Sato as teaching writing user data and metadata into different locations in parallel to improve parallel processing performance (p. 10, ¶ 207), and further discloses parallel writing of data across planes (p. 10, ¶ 202-205).  Accordingly, the improvement argued by Applicant is the analogous to the 

Re claims 2-5, 7-10, 12-14, and 16-18, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 8, and 15 above, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1, 8, and 15 above, respectively.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 01/25/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Per the instant office action, claims 1-5 and 7-18 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132